Citation Nr: 1537274	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from December 1943 to November 1945.  He died in March 2009.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Appellant did not appear at a Board hearing scheduled for February 2015.  


FINDING OF FACT

The Veteran died in March 2009 as a result of congestive heart failure (CHF), and the evidence of record makes it at least equally likely that his service-connected posttraumatic stress disorder (PTSD) with nerve condition was a contributory cause of death.  


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.  She maintains that the Veteran's service-connected PTSD was a principal or contributory cause of his death.  

Because the evidence of record makes such a relationship at least equally likely, the appeal must be granted.  The reasons follow.  

A death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c); Wise v. Shinseki, 26 Vet. App. 517, 524 (2014).  Compensation for aggravation by a service-connected condition includes death benefits if it can be shown that the non-service-connected disability was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

In this case, several material facts are not in dispute.  First, it is not in dispute that the Veteran died in March 2009, and that the Certificate of Death lists End Stage Congestive Heart Failure as the immediate cause of death with Dementia listed as a significant condition contributing to death but not result in the underlying cause.  A Supplemental Medical Certification added PTSD with Nerve Condition as an additional condition contributing to death but not resulting in the underlying cause.  Next, it is not in dispute that the Veteran was service-connected for two disabilities during his lifetime:  (1) PTSD with nerve condition, and (2) traumatic arthritis, lumbar spine.  

Thus, the only dispute is whether either service-connected disability was a principal or contributory cause of death.  On this question, the Certificate of Death, as noted, specifically lists the service-connected PTSD with Nerve Condition as a medical condition contributing to his death.  

In July 2009, a VA examiner reviewed this case and offered an opinion.  This VA examiner found that the Veteran's death was less likely as not caused by or a result of his PTSD with nerve condition.  Although unfavorable, an overall reading of the VA examiner's opinion tends to make it essentially neutral, providing neither positive nor negative evidence of a nexus.  

Specifically, the VA examiner reasoned that:

Current literature does not support a substantial clinical correlation between PTSD and congestive heart failure directly however, research has not conclusively determined that PTSD symptoms do not have some affect [sic] on the cardiovascular system over time.  The 83-year-old [V]eteran has a long history of heart issues preceding a diagnosis of PTSD and had a pacemaker inserted for atrial fibrillation place in 1997.  Therefore it is less likely that the [V]eteran's congestive heart failure was linked to his service connected PTSD but cannot be ruled out completely

The Board notes that this VA examiner's reasoning is stated in the negative:  "research has not conclusively determined that PTSD symptoms do not have some affect [sic] on the cardiovascular system over time."  The VA examiner's reasoning, similar to that offered by a VA examiner in Wise v. Shinseki, appears to be "[i]mposing a higher standard of proof" than is prescribed by VA's benefit of the doubt rule.  See 26 Vet. App. 517, 531 (2014).

Thus, the examiner's opinion, at best, neither weighs in favor or against the Appellant's claim.  The only other competent and credible evidence of record is the Certificate of Death which lists PTSD with Nerve Condition as an additional condition contributing to death but not resulting in the underlying cause.  

Accordingly, by resolving all reasonable doubt in the Appellant's favor, the competent and credible evidence is in relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly, the appeal is granted.  This outcome represents a complete grant of the benefit sought on appeal.  See 38 U.S.C.A. §§ 5103(b)(5), 5103A(b)(3)(A); 38 C.F.R. § 3.159.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


